Title: From Benjamin Franklin to John Ross, 12 December 1767
From: Franklin, Benjamin
To: Ross, John


Dear Sir,
London, Dec. 12, 1767.
I received your kind letter of October 18. I had before seen with great pleasure your name in the papers as chosen for the city of Philadelphia.
The instruction you mention as proposed by a certain great man was really a wild one. The reasons you made use of against it were clear and strong, and could not but prevail. It will be time enough to show a dislike to the coalition when it is proposed to us. Meanwhile we have all the advantage in the agreement of taxation which our not being represented will continue to give us. I think indeed that such an event is very remote. This nation is indeed too proud to propose admitting American representatives into their parliament; and America is not so humble or so fond of the honour as to petition for it. In matrimonial matches ’tis said when one party is willing the match is half made, but where neither party is willing there is no great danger of their coming together. And to be sure such an important business would never be treated of by agents unimpowered and uninstructed; nor would government here act upon the private opinion of agents which might be disowned by their constituents.
The present ministry seem now likely to continue through this session; and this as a new election approaches, gives them the advantage of getting so many of their friends chosen as may give a stability to their administration. I heartily wish it, because they are all well disposed towards America. With sincere esteem, I am, dear sir, your affectionate friend and most obedient servant,
B. Franklin